Citation Nr: 0816889	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
erectile dysfunction, to include as secondary to service 
connected diabetes mellitus Type II.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service connected 
diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to November 
1972.  

Although the procedural posture of this case is confused at 
best, construing the actions of the veteran and the RO in the 
manner most favorable to the veteran, this matter comes 
before the Board of Veterans' Appeals (Board) from an August 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cheyenne, Wyoming, which denied 
the claim for service connection for erectile dysfunction.

The veteran testified at a hearing at the RO before the 
undersigned Veteran's Law Judge in May 2007.  A transcript of 
the hearing is of record.

In September 2007 the Board received an additional VA medical 
opinion dated in August 2007 in support of the veteran's 
claim for service connection for erectile dysfunction.  This 
evidence is relevant to the veteran's claim, but has not been 
considered by the RO.  The veteran has not specifically 
waived initial RO consideration of this evidence.   Because 
of the favorable outcome noted below, no conceivable 
prejudice to the veteran could result from this adjudication 
on that issue.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


FINDING OF FACT

The competent medical evidence shows that the veteran's 
erectile dysfunction is secondary to his service-connected 
diabetes mellitus Type II disability.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, 
secondary to diabetes mellitus Type II, have been met.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The veteran's claim for service connection for erectile 
dysfunction, to include as secondary to service connected 
diabetes mellitus Type II, has been considered with respect 
to VA's duty to notify and assist.  Given the favorable 
outcome noted below, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

II.  Entitlement to Service Connection for Erectile 
Dysfunction

The veteran seeks service connection for erectile 
dysfunction, which he contends is related to his service 
connected diabetes mellitus Type II disability.  At the 
veteran's May 2007 hearing the veteran's representative 
testified that service connection for the veteran's claim is 
warranted because the medical evidence of record supports the 
claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2006); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current erectile dysfunction disability.  
A VA examination was conducted in April 2005.  The examiner 
gave the veteran a diagnosis of erectile dysfunction.  
Likewise, a March 2006 VA medical opinion, which was based on 
the April 2005 VA examination, also notes that the veteran 
has erectile dysfunction.  A diagnosis of erectile 
dysfunction was again given in an August 2007 VA medical 
examination.

The determinative issue is whether the veteran's current 
erectile function disability is proximately due to and the 
result of his service-connected diabetes mellitus Type II 
disability.  

The negative evidence consist of an April 2005 VA 
examination.  The examiner reviewed the veteran's claims 
file.  The examiner notes that the veteran's erectile 
dysfunction had its onset at approximately the same time as 
his diabetes mellitus type II, and is not likely secondary to 
it. 

The positive evidence consists of a March 2006 VA medical 
opinion and an August 2007 VA examination.  The March 2006 
opinion notes that following a review of the veteran's April 
2005 VA examination report, the physician believes that there 
is a high probability that the veteran had diabetes mellitus 
Type II for a long period of time prior to diagnosis and that 
the damage from the diabetes over this period of time was and 
is the cause of his erectile dysfunction.  The physician's 
rationale is that the veteran has diabetic neuropathy of his 
feet, which is a condition that is related to poorly 
controlled diabetes and that is also related to erectile 
dysfunction.  

The August 2007 VA examination was conducted following a 
review of the veteran's claims file.  The examiner conducted 
a physical examination of the veteran and noted the findings 
of the April 2005 VA examination report.  A diagnosis of 
erectile dysfunction, which had worsened since the VA 
Compensation and Pension examination in 2005, with the 
conclusion that it was as likely as not secondary to the 
service-connected diabetes mellitus Type II, was given.

All three of the VA examiners' medical opinions are competent 
and there appears to be no reason to value one over the 
other.  As two of the three opinions support service 
connection on a secondary basis, the weight of the evidence 
is in favor of the claim and service connection for erectile 
dysfunction is warranted. 











ORDER


Entitlement to service connection for erectile dysfunction, 
is granted, subject to the rules and payment of monetary 
benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


